Name: Commission Regulation (EC) NoÃ 947/2008 of 25Ã September 2008 suspending the export refunds on white and raw sugar exported without further processing
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 26.9.2008 EN Official Journal of the European Union L 258/60 COMMISSION REGULATION (EC) No 947/2008 of 25 September 2008 suspending the export refunds on white and raw sugar exported without further processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph of Article 33(2) thereof, Whereas: (1) Article 32(1) of Regulation (EC) No 318/2006 provides that the difference between prices on the world market for the products referred to in Article 1(1)(b) of that Regulation and prices for those products on the Community market may be covered by an export refund. (2) In view of the current market situation in the sugar sector and future prospects as regards availability and demand on the Community market, export refunds should not be granted for the products in question. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 No refunds shall be granted for the following products: 1701 11 90 9100 1701 11 90 9910 1701 12 90 9100 1701 12 90 9910 1701 91 00 9000 1701 99 10 9100 1701 99 10 9910 1701 99 10 9950 1701 99 90 9100. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 26 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1.